IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 188 WAL 2021
                                             :
                    Respondent               :
                                             :   Petition for Allowance of Appeal
                                             :   from the Unpublished
             v.                              :   Memorandum and Order of the
                                             :   Superior Court at No. 256 WDA
                                             :   2020 entered on May 20, 2021,
MICHAEL CHITTESTER,                          :   affirming the Judgment of Sentence
                                             :   of the Elk/Cameron County Court of
                    Petitioner               :   Common Pleas at No. CP-24-CR-
                                             :   0000053-2019 entered on
                                                 December 12, 2019

COMMONWEALTH OF PENNSYLVANIA,                :   No. 189 WAL 2021
                                             :
                    Respondent               :
                                             :   Petition for Allowance of Appeal
                                             :   from the Unpublished
             v.                              :   Memorandum and Order of the
                                             :   Superior Court at No. 257 WDA
                                             :   2020 entered on May 20, 2021,
MICHAEL CHITTESTER,                          :   affirming the Judgment of Sentence
                                             :   of the Elk/Cameron County Court of
                    Petitioner               :   Common Pleas at No. CP-24-CR-
                                             :   0000449-2018 entered on
                                             :   December 12, 2019


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of August, 2022, the Petition for Allowance of Appeal is

GRANTED. We VACATE the decision of the Superior Court and REMAND for the

Superior Court to apply Commonwealth v. Thorne, 276 A.3d 1192 (Pa. 2022).